Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS as filed are considered.
Claims 1-28 are elected for examination per Response dated 02/03/2021.
Claims 30-34 are withdrawn as being directed to non-elected invention.
Drawings as filed 02/21/2019 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the form factor".  The claim however never established the initial introduction of the recited form factor. As such, there is insufficient antecedent basis for this limitation in the claim. All dependent claims 2-16 as such inherited the shortcoming from the base claim 1 and are also rejected by dependency. 
Claim 17 recites “the one or more inductive power couplers”.  The claim however only introduces “one or more power couplers” previously, but never mentioned the particular one(s) being “inductive”. As such, there is insufficient antecedent basis for this limitation in the claim. 
Claim 22 recites that the interface is capable of aligning the wireless user device with the one or more antennas and the one or more power coupler. This limitation merely narrates that the device is capable of rather than reciting structures to achieve such capability. Since the claim is directed to a physical structure, it is imperative specific structures must be recited as to how such a function is achieved.  Since no structure is recited, the bounds of the claim is unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 17-19, 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306).

As to claim 17:
Wilson discloses a wireless repeater system (¶0011) comprising: a cradle with a receiver having an interface configured to hold a user device in place relative to the cradle (See ¶0011, cradling comprising  interface comprising docking members for receiving the user device fixed in place, an example can be seen in Fig. 5) ; one or more antennas disposed in the receiver, the one or more antennas configured to transmit and receive one or more RF communication signals between the repeater and the user device (See ¶0011, an integrated antenna for wireless communication to/from the user mobile); one or more power couplers disposed in the receiver, the one or more power couplers configured to transfer energy to the user device. (See ¶0011, battery charger for charging battery of the mobile device)

Wilson discloses a battery charger structure integrated in the cradle, however is silent on its particular method of charging, namely the inductive charging method.

It has been established in the art of charging power sources that charging method can take various forms, such as magnetic resonance or by induction. Findley in a related field of endeavor discloses a portable charging structure that supports a mobile station in which inductive charging See at least ¶0031, 0032 of Findley, inductive/magnetic resonance charging units)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wilson’s cradle with the battery charger structure can take form of either an inductive or magnetic resonance charging unit. Such implementation advantageous allows devices to be charged efficiently and without additional cords which can add frustrating entanglements (See Findley, ¶0002, 0005).

As to claim 18:
Wilson in view of Findley discloses all limitations of claim 17, wherein the one or more power couplers include one or more inductive power couplers. As detailed in claim 17, Findley a portable charging structure that supports a mobile station in which inductive charging or a magnetic resonance charging is performed by a charging unit 110. See at least ¶0031, 0032 of Findley, inductive/magnetic resonance charging units)

As to claim 19:
Wilson in view of Findley discloses all limitations of claim 17, wherein the one or more power couplers include one or more magnetic resonant power couplers. As detailed in claim 17, Findley a portable charging structure that supports a mobile station in which inductive charging or a magnetic resonance charging is performed by a charging unit 110. See at least ¶0031, 0032 of Findley, inductive/magnetic resonance charging units)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wilson’s cradle with the battery charger structure can take form of either an inductive or magnetic resonance charging unit. Such implementation advantageous allows devices to be charged efficiently and without additional cords which can add frustrating entanglements (See Findley, ¶0002, 0005).

As to claim 21:
 Wilson in view of Findley discloses all limitations of claim 17, further comprising: a repeater configured to be coupled to the one or more antennas disposed in the receiver, the repeater configured to amplify the one or more RF communication signals to increase a signal strength of the RF communication signals coupled to the user device. (See Wilson, ¶009, 0034 device cradle has an integrated network amplifier that amplifyssignal from cellular network and retransmits to the mobile device per ¶0007 and 0034)

As to claim 22:
Wilson in view of Findley discloses all limitations of claim 21, wherein the interface is capable of aligning the wireless user device with the one or more antennas and the one or more power coupler. (See Wilson, Fig. 5, 6A, the device is aligned in place and is functional with the antenna and power charger)

As to claim 23:
Recall that Findley discloses the battery charger can be one or more inductive power charging unit in claim 17, Wilson in ¶0048 further discloses a power source to supply power to the battery charger)

As to claim 24:
Wilson in view of Findley discloses all limitations of claim 17, further comprising: a cellular repeater disposed in the receiver and coupled to the one or more antennas, the cellular repeater configured to amplify the one or more RF communications signals to increase a signal strength of the RF communication signals coupled to the user device. (See Wilson, ¶0034, 0009, network repeater that receives, amplifies and retransmits network signal to the mobile device)

As to claim 25:
Wilson in view of Findley discloses all limitations of claim 17, further comprising: a power supply disposed in the receiver and coupled to the one or more inductive power couplers, the power supply configured to supply the energy to the one or more inductive power couplers. (See Wilson, ¶0048, the cradle charging structure can be battery-powered instead of or additional to a separate power source outside of the cradle)

As to claim 26:
See Wilson Fig. 5, the cradle having two arms 540 extending above the base and further secure additional volume of the mobile device 530, the two arms are placed and shape symmetrically along a vertical central axis of the entire structure.  The each of two arms comprising a front wall (where the arrows are placed in the Fig. 5), which further secure the device from tipping over)

As to claim 27:
Wilson in view of Findley discloses all limitations of claim 26, wherein the first retainer and the second retainer are biased toward each other along the given axis. (See fig. 5, the front walls of the arms 540 are facing each other on the same plane symmetrically along a vertical axis)

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306) and in further view of Jin (US 2018/0219409).

As to claim 20:
Wilson in view of Findley discloses all limitations of claim 17, however is silent on wherein the one or more power couplers include one or more optical power couplers.

See at least ¶0021of Jin, optical charging)

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that Wilson’s cradle with the battery charger structure can take form of either an inductive or magnetic resonance charging unit. Such implementation advantageous allows devices to be charged efficiently and without additional cords which can add frustrating entanglements (See Jin, ¶0006, 0010).



Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 2010/0151917) in view of Findley (US 2018/0198306) and in further view of Faunce (US 2005/0088146).
As to claim 28:
 Wilson in view of Findley discloses all limitations of claim 17, wherein Findley disclose the battery charging unit is an inductive charging unit as established in claim 17, however both are silent on an indicator disposed in the receiver, the indicator 
Faunce discloses a charging a battery charger structure with charging light indicator which indicates charging in progress (See at least ¶0025, 0026, LED indicators)
It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the structure for battery charging in the cradle of Wilson and Findley to include a light indicator. Such implementation advantageously gives an visual indicator to user as to the charging state of the device (See ¶0013 of Faunce)
Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 1 and, by dependency, claims 2-16 contain allowable subject matters, but are subjected to 35 USC 112 rejections. The claims would be allowable upon those issues being resolved. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Arai et al. (US 2012/0299538) – A method and apparatus are presented for inductive charging of battery operated devices in a motor vehicle, in which a passive vehicle entry and/or starting system selectively disables or reduces provision of power to a primary coil of an inductive charging station while the passive system communicates with an external user device such as a key fob controller to avoid or mitigate electromagnetic interference.
Ball (US 2017/0025883) - A multi-chargeable and multi-functional energy storage case for intelligent, automatic, and simultaneous wireless charging of multiple electronic devices. The energy storage device utilizes the best in battery technology to maximize the usefulness of electronic devices and it can be charged in a variety of ways. It can be charged via traditional alternating current (AC), via direct current (DC) as from a cigarette lighter receptacle in an automobile, from attached solar panels, or wirelessly via inductive charging spots that are beginning to appear in coffee shops and restaurants throughout the country. In addition, the case is multi-functional. The device is capable of organizing, storing, docking, wirelessly charging multiple electronic devices, and is equipped with security sensors for the security of electronic devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/QUAN M HUA/Primary Examiner, Art Unit 2645